Judgment, Supreme Court, New York County (James Leff, J.), rendered March 8, 1995, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously reversed, on the law, and the matter is remanded for a new trial.
As the People correctly concede, the trial court improperly denied defendant’s right to notice of jury notes received during deliberations (see, CPL 310.30). Further, in our view, assuming a proper foundation is presented on retrial, it would be error if the trial court were to preclude two defense witnesses from testifying as to complainant’s prior inconsistent statements. Concur—Murphy, P. J., Rosenberger, Wallach, Tom and Andrias, JJ.